Exhibit SUPPLEMENTAL INDENTURE Supplemental Indenture (this “Supplemental Indenture”), dated as of January 11, 2005, among Appleton Extrusion, Inc., a Wisconsin corporation (the “Guaranteeing Subsidiary”), a subsidiary of Appleton Papers Inc. (or its permitted successor), a Delaware corporation (the “Company”), the Company, the other Guarantors (as defined in the Indenture referred to herein) and U.S. Bank National Association as trustee under the Indenture referred to below (the “Trustee”). W I T N E
